Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing and Specification
The amendment to the drawing and specification filed on 02/18/2022 have been considered and entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy Ford (Reg. No.: 47, 567) on 05/26/2022.  
The application has been amended as follows: (amended claim 18)
Claim 18, line 9, the limitation “ and” has been deleted.

Reasons for Allowance
Claims 1, 2, 7, 9, 18, 20, 21, 23, 27, and 29-34 are allowed.
The following is an examiner’s statement of reasons for allowance on claims 1, 2, 7, 9, 21, 23, 29, and 30: the prior art fails to teach or render obvious a medical device comprising, inter alia, a non-linear needle movably coupled to the elongate member;  the second portion of the coupling member is configured to be compressed such that the suture is coupled to the second portion of the coupling member; and an actuation member movably coupled to the elongate member and being configured to cause the needle to move along a substantially circular path with respect to the elongate member.
The following is an examiner’s statement of reasons for allowance on claims 18, 20, 27, and 31: the prior art fails to teach or render obvious a method comprising, inter alia, a coupling member including a first portion defining a lumen and a second portion defining a slot, the suture being configured to be frictionally coupled within the lumen of the first portion of the coupling member; an actuation member, and an actuator movably coupled to the elongate member; and moving the needle along a substantially circular path, wherein the inserting includes inserting at least a portion of the medical device into the body of the patient such that a bodily implant is disposed between the portion of the medical device and a portion of the body of the patient. 
The following is an examiner’s statement of reasons for allowance on claims 32-34: the prior art fails to teach or render obvious a medical device comprising, inter alia, a non-linear needle movably coupled to the elongate member; an actuator configured to control the depth at which the needle penetrates bodily tissue; and an actuation member movably coupled to the elongate member and being configured to cause the needle to move along a substantially circular path with respect to the elongate member.
Regarding claims 1, 2, 7, 9, 21, 23, 29, and 30, Surti et al. (US 2009/0177031) (hereafter Surti) which incorporates US 2008/0300629, to Surti (hereafter Surti 525), Application 12/125,525, and US 2009/0069847 to Hashiba et al. (hereafter Hashiba), Application 12/191,001, by reference in their entirety see paragraph 44, in view of Spivey (US Pub. No.: 2010/0056861) discloses a medical device comprising an elongate member having a first portion, a second portion, and a pin extending through a portion of the first portion and a portion of the second portion to pivotally couple the first portion to the second portion; a needle movably coupled to the elongate member; a suture disposed within a lumen defined by the elongate member, the suture having a coupling member coupled to a portion of the suture, the coupling member includes a first portion defining a lumen and a second portion defining a slot, the suture being configured to be frictionally coupled within the lumen of the first portion of the coupling member, the second portion of the coupling member is configured to be compressed such that the suture is coupled to the second portion of the coupling member; and an actuation member movably coupled to the elongate member and being configured to cause the needle to move with respect to the elongate member as explained in the most recent office action.  However, neither Surti 525 or Spivey alone nor the combination of  Surti 525 and Spivey discloses or renders obvious that the needle is non-linear; and the actuation member is configured to cause the needle to move along a substantially circular path with respect to the elongate member.   Furthermore, Sholev et al. (US 2014/0214038 A1; hereinafter, Sholev) in view of Meade et al. (U.S. Patent Pub. 2002/0193809 A1; hereinafter, Meade) and Fujisaki et al. (US 2012/0165865; hereinafter Fuji) discloses an elongate member having a first portion, a second portion, and a pin extending through a portion of the first portion and a portion of the second portion to pivotally couple the first portion to the second portion; a non-linear needle movably coupled to the elongate member; a suture disposed within a lumen defined by the elongate member, the suture having a coupling member coupled to a portion of the suture, the coupling member includes a first portion defining a lumen and a second portion defining a slot, the suture being configured to be frictionally coupled within the lumen of the first portion of the coupling member; and an actuation member movably coupled to the elongate member and being configured to cause the needle to move along a substantially circular path with respect to the elongate member as explained in the most recent office action.  However, neither Sholve, Meade, or Fujisaki alone nor the combination of Sholve, Meade, and Fujisaki discloses or renders obvious that the second portion of the coupling member which defines a slot is configured to be compressed such that the suture is coupled to the second portion of the coupling member.
Regarding claims 18, 20, 27, and 31, neither Surti 525 or Spivey alone nor the combination of  Surti 525 and Spivey discloses or renders obvious moving the needle along a substantially circular path.  Furthermore, neither Sholve, Meade, or Fujisaki alone nor the combination of Sholve, Meade, and Fujisaki discloses or renders obvious inserting at least a portion of the medical device into the body of the patient such that a bodily implant is disposed between the portion of the medical device and a portion of the body of the patient.	Regarding claim 32-34, neither Surti 525 or Spivey alone nor the combination of  Surti 525 and Spivey discloses or renders obvious that the needle is non-linear; and the actuation member is configured to cause the needle to move along a substantially circular path with respect to the elongate member.  Furthermore, neither Sholve, Meade, or Fujisaki alone nor the combination of Sholve, Meade, and Fujisaki discloses or renders obvious an actuator configured to control the depth at which the needle penetrates bodily tissue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JING RUI OU/Primary Examiner, Art Unit 3771